WESTENHAVER, D. J.
Epitomized Opinion's
. This, was an action, to recover royalties alleged to have accrued .under a.patent license agreement. The defepdanif. International .Harvester ,Qo. of; America was a selling'company selling articles manufactured by the International Harvester Co. of New Jersey. *388Under an agreement of settlement the defendant agreed to pay the plaintiff for past infringements and also infringements by itself and the manufacturing company; and also a non-exclusive license there, after to make or cause, be made and to sell the disc harrows or tandem attachments embodying the invention of the patent. For this license the defendant agreed to pay certain royalties. The defendant then turned the license over to the manufacturing corporation to manufacture the patented goods for i.t. Subsequently the plaintiff executed a non-exclusive license to an Illinois corporation, which ccmpany was later purchased by the International Harvester Co. of New Jersey, the manufacturing corporation. As the defendant Harvester Co., which procured all of its goods from the manufacturing corporation, refused to pay the royalty, the plaintiff sued: In its answer the defendant claimed that inasmuch as the plaintiff received its license fee from the royalty sold to the former Illinois corporation, now held by the manufacturing corporation, it' was not entitled to receive another royalty on the same goods from the defendant selling corporation. Plaintiff filed a demurred to this answer. Held:
Attorneys — Frease & Bond, for Plow Co.; Fay, Oberlin & Fay, and H. P. Doolittle, for Harvester Co.
I. The first licensee having expressly bound itself by its contract to pay royalties on all patented discs that it should make or have made, could not escape therefrom by relying on the license owned or possessed by the person whom it procured or caused to manufacture the patented article.